Citation Nr: 1428966	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and P.L.




ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to February 1980.  The Veteran died in March 2009; the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Jackson, Mississippi Department of Veterans Affairs Regional Office (RO).  In March 2014, the appellant appeared and provided testimony at a Board hearing before the undersigned acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds that additional development is needed before the appellant's claim on appeal is decided. 

A review of the record shows that the Veteran died in March 2009.  The death certificate lists the immediate cause of death as respiratory failure with antecedent causes listed as pulmonary fibrosis and pulmonary hypertension.  At the time of the Veteran's death, he was in receipt of service connection for several disabilities, including hypertension with renal insufficiency and coronary artery disease and diabetes mellitus as due to herbicide exposure.  

The Board notes that in April 2012, the Veteran's claims files were sent to the VA Medical Center for a review of the record and an opinion as to whether the Veteran's cause of death was etiologically related to the Veteran's service-connected disabilities.  The examiner found that there was no evidence that any of the Veteran's service-connected disabilities caused or contributed substantially or materially to his death, as all his symptoms were respiratory in nature.  However, upon review of the record, the Board finds the April 2012 VA opinion is inadequate.  In this regard, the Board notes that the medical records from the period of hospitalization immediately prior to the Veteran's death show that he had elevated creatinine and blood urea nitrogen (BUN) test results necessitating a renal consult, that his heart was consistently enlarged on chest x-ray, and that he had rapid and irregular beat and rhythm.  As the April 2012 VA examiner did not address the significance, if any, of these findings, the Board finds that a new examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, in support of her claim, the appellant has submitted a March 2014 letter from a private physician who works in the office where the Veteran received regular medical treatment.  In this letter, Dr. G.G. stated that it was his opinion that the Veteran's exposure to herbicides in active service played a major part in the onset of his respiratory failure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran's claims files should be forwarded to a VA medical doctor with sufficient expertise to provide the following opinions:

(a) Whether it is at least as likely as not (a 50 percent or better probability) that a service-connected disability either caused or substantially and materially contributed to the Veteran's death.

(For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death; rather, there must be a causal connection.)

(b) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's cause of death was related to service, including herbicide exposure.

The rationale for all opinions expressed must be provided.  The examiner is asked to specifically address the March 2014 letter from the Veteran's private physician.  

2. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this claim should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



